DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/10/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2018/0221693 A1 to Cray (“Cray”).
As to claim 1, Cray teaches a fuel storage device comprising: a portable container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12) extending between the top portion and the bottom portion (Fig. 1) such that the portable container defines an interior that is configured to hold fuel (pg. 4, ¶ 0044); a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by a neck (neck 22) extending from the top portion of the portable container (Fig. 6); and a flame mitigation device (FMD) (flash suppressor 50) contained within the neck (Fig. 12) and configured to allow the fuel nozzle to pass through the FMD (pg. 5, ¶ 0049); wherein the FMD forms a barrier in the fill port (Fig. 12); and wherein the FMD is configured to constrict against the fuel nozzle when the fuel nozzle is inserted into the fill port and through the FMD to inhibit external debris from entering the interior of the portable container and to inhibit fuel from flowing back out of the fill port (Fig. 12).
As to claim 2, Cray teaches the fuel storage device of claim 1, wherein the FMD is secured within the neck between a bulge (bulge 356) and a shelf (connection element 358) molded into an interior of the neck (Fig. 24).
As to claim 6, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises an annular rim (annular rim 52) and is substantially disk shaped (Fig. 13).

As to claim 10, Cray teaches a fuel container (fuel container 10) comprising: a fill port (opening 24) configured to receive a fuel nozzle (pg. 5, ¶ 0049), the fill port being defined by a neck (neck 22); and a flame mitigation device (FMD) (flash suppressor 50) contained within the neck and configured to allow the fuel nozzle to pass through the FMD (pg. 5, ¶ 0049); wherein the FMD forms a barrier in the neck of the fill port (pg. 5, ¶ 0049); and wherein the FMD constricts the nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port (pg. 5, ¶ 0049).

Claim(s) 11, 12, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 8,453,864 B2 to Krueger et al. (“Krueger”).
As to claim 11, Krueger teaches a flame mitigation device (FMD) (spill inhibitor 100) comprising: an annular rim (spill inhibitor body 110); and a plurality of bristles (finger projections 130) extending inwardly from the annular rim (Fig. 1), the plurality of bristles configured to converge to a central axis (longitudinal axis 15) of the annular rim to inhibit fuel from flowing through the annular rim.
As to claim 12, Krueger teaches the FMD of claim 11, wherein the annular rim is helical (threads 116).
As to claim 17, Krueger teaches a flame mitigation device (FMD) (spill inhibitor 100) comprising: a plurality of sheets (finger projections 130) layered 
As to claim 19, Krueger teaches the FMD of claim 17, wherein the plurality of sheets are configured to deform to allow passage of a nozzle and to rebound after removal of the nozzle (Krueger, col. 1, lines 34-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of Krueger.
As to claim 3, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises a rim (annular rim 52) but does not teach a plurality of bristles extending inwardly from the rim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use finger projections of Krueger with the storage device as taught by Cray to impede movement of an item through the opening of the spill inhibitor body (Krueger, col. 1, lines 49-51).
As to claim 4, Cray teaches the fuel storage device of claim 1, but does not teach wherein the FMD comprises a plurality of sheets layered over one another, each sheet comprising converging slits that are offset from neighboring sheets.
Krueger teaches wherein the FMD (spill inhibitor 100) comprises a plurality of sheets (finger projections 130) layered over one another (Fig. 12), each sheet comprising converging slits that are offset from neighboring sheets (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use finger projections of Krueger with the storage device as taught by Cray to impede movement of an item through the opening of the spill inhibitor body (Krueger, col. 1, lines 49-51).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of U.S. Patent No. 7,162,766 B1 to Yakopcic (“Yakopcic”).
As to claim 5, Cray teaches the fuel storage device of claim 1, wherein the FMD comprises an annular rim comprising: but does not teach a barrier 
Yakopcic teaches wherein the FMD (scrubbing member 26) comprises an annular rim (lid member 14) comprising: a barrier extending inwardly from the annular rim, the barrier defining a rectangular aperture (slot 15); and a plurality of bristles (bristles 28) extending inwardly from one or more sides of the barrier (Fig. 3), the plurality of bristles configured to cover the rectangular aperture (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rectangular slot of Yakopcic with the fuel storage device as taught by Cray to allow for an object to be inserted into the rectangular opening.

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of U.S. Patent No. 8,910,835 B2 to Ouderkirk (“Ouderkirk”).
As to claim 7, Cray teaches the fuel storage device of claim 1, but does not teach further comprising a spout configured to dispense fuel from the portable container, the spout being located near the bottom portion of the portable container such that a fuel-to-air ratio at the spout is too fuel rich for ignition.
Ouderkirk teaches comprising a spout (spout 20) configured to dispense fuel from the portable container (Ouderkirk, col. 4, lines 30-35), the spout being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).
As to claim 9, Cray teaches a fuel container comprising: a container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12), the container defining a hollow interior for storing fuel (pg. 4, ¶ 0044); a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by a neck (neck 22) disposed proximate the top portion of the container (Fig. 1); and a flame mitigation device (FMD) (flash suppressor 50) contained within the neck and configured to allow the fuel nozzle to pass through the FMD (pg. 5, ¶ 0049); wherein the FMD forms a barrier in the neck of the fill port (pg. 5, ¶ 0049); and wherein the FMD constricts the nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port and to inhibit external debris from entering the interior of the container (pg. 5, ¶ 0049); but does not teach a spout in fluid communication with the hollow interior of the container, the spout being rotatable between a retracted upright position and an extended downward position relative to the container, the spout being located proximate the bottom portion of the container.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).

Claim 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cray.
As to claim 13, Krueger teaches the FMD of claim 11, but does not teach configured to be removably inserted into a fill port of a fuel container.
Cray teaches the FMD (flash suppressor 50) configured to be removably inserted (Fig. 12) into a fill port (opening 24) of a fuel container (fuel container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel container of Cray holding the FMD of Krueger to allow for the fuel-air mixture to not support combustion (Cray, pg. 1, ¶ 0011).
 As to claim 15, Krueger modified by Cray teaches the FMD of claim 13 configured to allow a nozzle to pass through the annular rim (Cray, pg. 5, ¶ 
As to claim 16, Krueger teaches the FMD of claim 11, but does not teach configured to operate with a fuel tank in a vehicle (Cray, pg. 5, ¶ 0049), as taught by Cray.
As to claim 18, Krueger teaches the FMD of claim 17, the plurality of sheets (finger projections 130) forming a barrier in the fill port, but does not teach being disposed within a fill port of a fuel container.
Cray teaches the FMD (flash suppressor 50) being disposed within a fill port (opening 24) of a fuel container (fuel container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel container of Cray holding the FMD of Krueger to allow for the fuel-air mixture to not support combustion (Cray, pg. 1, ¶ 0011).
As to claim 20, Krueger modified by Cray teaches the FMD of claim 18, wherein the FMD prevents a continuous stream of fuel being dispensed out of the fill port (Cray, pg. 4, ¶ 0044), as taught by Cray. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cray further in view of Ouderkirk.
As to claim 14, Krueger modified by Cray teaches the FMD of claim 13, but does not teach wherein the fuel container comprises a spout to dispense fuel, the spout being separate from the fill port.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Krueger modified by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733 

/DON M ANDERSON/Primary Examiner, Art Unit 3733